Citation Nr: 1435634	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the right ankle disability to 10 percent, effective December 6, 2007.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  


FINDING OF FACT

Throughout, the Veteran's right ankle disability is reasonably shown to have had manifestations approximating marked limitation of motion.


CONCLUSION OF LAW

A 20 percent (but no higher) rating is warranted for the Veteran's right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (Code) 5271 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters in February 2008 and May 2009 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and how effective dates of awards are assigned.  The May 2009 letter provided the specific criteria for rating disability of the ankle.  A July 2009 statement of the case readjudicated the matter (curing the notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in May 2014, the undersigned explained the evidence needed to warrant a higher rating for an ankle disability.  [The Veteran and his representative did not identify any pertinent outstanding evidence to be sought.]  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

The Veteran's treatment records have been secured.  The RO arranged for VA joints examinations in September 2008 and March 2009.  The Board finds that these examinations are adequate for rating purposes, as the examiner (the same person conducted both examinations) was familiar with the history of the disability and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" increased ratings may be appropriate where different levels of severity are shown during distinct periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.   

The Veteran's service-connected right ankle disability is rated under Code 5271, (based on limitation of motion).  Under Code 5271, marked limitation of ankle motion warrants a 20 percent rating.  Moderate limitation of ankle motion warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of ankle motions are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.   

On September 2008 VA examination, right ankle dorsiflexion was to 10 degrees without pain.  Plantar flexion was to 35 degrees, with pain at 35 degrees.  The ranges of motion during passive and active motions, and through three repetitions, were the same.  The examiner noted there was chronic swelling involving the lateral and medial malleolus.  

A February 2009 MRI showed chronic sprain/partial thickness tear of the anterior talofibular ligament and findings suspicious for a mild acute sprain of the posterior talofibular and the deltoid ligaments.

On March 2009 VA joints examination, it was noted that the Veteran's shoes revealed a tendency to drag the right lower extremity, showing a greater wearing on the right toe than on the left.  The Veteran reported occasional episodes of ankle swelling.  Dorsiflexion was to 10 degrees and plantar flexion was to 40 degrees without pain.  The ranges of motion on passive and active motions, and through three repetitions were the same.  The examiner again noted chronic swelling involving the lateral and medial malleolus.  

A February 2010 VA podiatry treatment record shows a diagnosis of subtalar joint degenerative joint disease.  

During the May 2014 Travel Board hearing, the Veteran testified that he experiences ankle instability and that his ankle frequently swells and is painful.  He also testified that he is limited in the activities he can participate in and the housework that he can perform, despite using a cane and an ankle brace.  With respect to the range of motion testing on VA examinations, he testified that, although there was no further limitation due to pain, additional attempts to increase motion caused swelling.
Taken as a whole, the overall record reasonably reflects impairment approximating marked limitation of right ankle motion.  Both the September 2008 and March 2009 VA examinations found dorsiflexion limited by 50 percent.  Although plantar flexion was limited by 10 degrees on September 2008 VA examination and by 5 degrees on March 2009 VA examination, the Veteran testified that range of motion testing causes his right ankle to swell (which is consistent with the findings noted by the examiner).  Considering the assumed additional limitations due to swelling, the Board finds that the evidence reasonably supports that the disability picture presented by the Veteran's right ankle disability is one approximating marked limitation of motion, warranting a 20 percent (but no higher) rating under Code 5271.

The Board has also considered whether a still higher rating is warranted.  As the disability picture only approximates the criteria for a 20 percent rating, clearly a rating in excess of 20 percent is not warranted.  Notably, a rating in excess of 20 percent may be assigned where there is anklyosis.  See 38 C.F.R. § 4.71a, Code 5270.  There is no evidence that the Veteran's ankle is anklyosed.  

The Veteran's right ankle disability includes a residual scar.  Although he testified at the May 2014 Travel Board hearing that this scar is painful and tender, examination found no objective evidence of a painful scar.  Significantly, he appears to have been referring to general ankle pain, and not to scar pain specifically.  

As the record does not show, and the Veteran has not alleged, any symptoms of, or impairment due to, the right ankle disability not encompassed by the schedular criteria, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not indicated.  [He indicated at the hearing that he would be satisfied with a 20 percent  rating].  

The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A 20 percent (but no higher) rating is warranted for the Veteran's right ankle disability throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


